Title: From Alexander Hamilton to John H. Buell, 18 February 1800
From: Hamilton, Alexander
To: Buell, John H.


          
            Sir,
            NY Feb. 18. 1800
          
          I have instructed Captain Lyman to repair to Benington and put himself under your order direction, in order to be employed in the recruiting service. The Captain —— informed me that the county of Hampshire which is adjacent to Vermont has been his place of residence—
          I have therefore thought proper to annext this county to your district and Captain Lyman can probably be employed in it with considerable success—You will give him instructions accordingly
          Major Bewell—
        